UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-10041 JNL Investors Series Trust (Exact name of registrant as specified in charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of principal executive offices) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) Steven J. Fredricks Jackson National Asset Management, LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and Address of agent of service) Registrant’s telephone number, including area code:(312) 338-5856 Date of fiscal year end:December 31 Date of reporting period:July 1, 2011 – June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. JNL Money Market Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. JNL/PPM America Total Return Fund CITIGROUP INC. Agenda Number: 933557069 Security: 172967424 Meeting Type: Annual Ticker: C Meeting Date: 17-Apr-2012 ISIN: US1729674242 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: FRANZ B. HUMER Mgmt For For 1B ELECTION OF DIRECTOR: ROBERT L. JOSS Mgmt For For 1C ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Mgmt For For 1D ELECTION OF DIRECTOR: VIKRAM S. PANDIT Mgmt For For 1E ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Mgmt For For 1F ELECTION OF DIRECTOR: JUDITH RODIN Mgmt For For 1G ELECTION OF DIRECTOR: ROBERT L. RYAN Mgmt For For 1H ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Mgmt For For 1I ELECTION OF DIRECTOR: JOAN E. SPERO Mgmt For For 1J ELECTION OF DIRECTOR: DIANA L. TAYLOR Mgmt For For 1K ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Mgmt For For 1L ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Mgmt For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2009 Mgmt For For STOCK INCENTIVE PLAN. 04 ADVISORY APPROVAL OF CITI'S 2gmt Against Against COMPENSATION. 05 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR Shr Against For GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. 06 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING Shr Against For AND POLITICAL CONTRIBUTIONS. 07 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN Shr For Against 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. 08 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT Shr Against For COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. * Management position unknown SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JNL Investors Series Trust By: /s/ Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: August21, 2012
